Citation Nr: 0204923	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for bilateral shin splints.

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1977, and from March 1986 to September 1988.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision which denied service 
connection for bilateral shin splints and a left knee 
condition.  


FINDINGS OF FACT

1.  Any shin splints of the legs in service were acute and 
transitory and resolved without residuals.  The veteran does 
not currently have shin splints of either leg.

2.  The veteran currently has left knee tendinitis which 
began during his active duty.


CONCLUSIONS OF LAW

1.  A bilateral shin splint condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

2.  A left knee disability was incurred in active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1977 to September 1977, and from March 1986 to September 
1988.  His service medical records indicate that he was 
treated on numerous occasions, including physical therapy, 
between May 1986 and June 1988, for left knee symptoms which 
were variously assessed as patellofemoral syndrome and 
retropatellar pain syndrome.  At a service separation 
examination dated in March 1988 (the veteran was not actually 
released from active duty until months later), he said he had 
been having problems with his left knee for quite a while, 
and it periodically got better or worse; findings on 
examination of the lower extremities included mild discomfort 
on range of motion testing; and the examiner listed a defect 
of mild patellofemoral discomfort and recommended medical 
follow-up as needed.  During June and July 1988, the veteran 
had complaints of pain of both shins; findings included 
tenderness of the anterior middle tibia areas of both shins; 
X-rays of both legs were normal; and there was an assessment 
of bilateral stress reaction of the legs.  Due to weight 
control problems, the veteran was released from active duty 
in September 1988.

A January 1997 VA medical record notes the veteran, who 
recently had been diagnosed with diabetes, complained of 
bilateral knee pain.  Medical records from February to April 
1997 note treatment for right leg deep vein thrombosis.

In February 1997, the veteran filed his claim for service 
connection for bilateral shin splints and a left knee 
condition.  In various statements since then he has claimed 
the conditions have persisted since service.

At a VA orthorpedic examination in March 1997, the veteran 
complained of pain in both knees radiating to the left 
anterior aspect, worse on the right knee, since active duty, 
and he said he had been told he had shin splints.  It was 
noted that he had recently received treatment for deep venous 
thrombosis of the right leg.  Findings included right calf 
tenderness, with essentially normal findings of the knees.  
It was noted X-rays of both knees in January 1997 were 
normal.  Diagnoses were status post deep vein thrombosis of 
the right leg (superficial femoral vein thrombosis); and 
staus post shin splints.  The doctor commented that the 
current right leg pain and findings must probably be 
assosicated with his deep vein thrombosis condition.

A medical record shows that in October 1997 the veteran was 
referred for a consultation due to a complaint of leg pain 
since being in the Army.  When thereafter seen (on an 
unspecified date) by the medical consultant, the assessment 
was right and left knee tendinitis at the patellar tendon and 
tendinitis of the right and left leg extensors.

In February 1998, a VA bone scintigram of the lower 
extremities was performed.  The results were normal, with no 
evidence of a stress fracture or musculocutaneous injury such 
as shin splint within either of the tibial bones being found.  
It was commented that there was increased blood pool activity 
seen in the medical peri-articular components of the knees as 
seen with inflammatory degenerative changes.

II.  Analysis

The veteran seeks service connection for bilateral shin 
splints and for a left knee disablity.  The file shows that 
through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, he has 
been notified of the evidence necessary to substantiate his 
claims.  Pertinent medical records have been obtained and a 
VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A.  Bilateral shin splints

The veteran's service medical records show that he was 
treated for a bilateral stress reaction of the legs in June 
and July 1988, and X-rays of the legs were negative.  It is 
assumed that the veteran now refers to that service episode 
as "shin splints."  "Shin splints" involve tenderness and 
pain with induration and swelling of the pretibial muscles 
following athletic overexertion.  Stedman's Medical 
Dictionary 1630 (27th ed. 2000).  Shin splints are commonly a 
transient condition, and there is no suggestion in the 
service medical records that any shin splints at that time 
represented a chronic condition or resulted in residual 
disability.  The veteran was released from active duty in 
September 1988, and there is no later medical evidence of 
shin splints or residuals.

Post-service medical records fail to show the existence of a 
current shin splint condition of either leg or residuals of 
shin splints.  At a March 1997 VA examination it was noted 
the veteran was "status post" shin splints, meaning there was 
a history of shin splints, but current shin splints were not 
actually diagnosed.  See Sanchez-Benitez v. West 13 Vet.App. 
282 (1999), 239 F.3d 1356 (Fed.Cir. 2001).  Bone imaging of 
the lower extremities performed in February 1998 was normal, 
with no evidence of a stress fracture or musculocutaneous 
injury such as a shin splint being found within either of the 
tibial bones.  

The evidence indicates the veteran does not currently have 
shin splints or residuals of same involving either leg.  In 
the absence of a current claimed disability, there is nothing 
to service-connect.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  The claimed condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for bilateral 
shin splints, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left knee disability

The veteran's service medical records show that he received 
rather extensive treatment from 1986 to 1988 for left knee 
symptoms diagnosed as patellofemoral syndrome or 
retropatellar pain syndrome.  A left knee disorder is not 
medically documented for a number of years after the 
veteran's 1988 release from active duty, although he claims 
the condition has persisted since service.  Medical records 
from 1997 show left knee tendinitis.

The repetitive nature of the left knee problems in service 
suggests a chronic condition at that time, and the veteran's 
assertions provide at least some evidence of continuity of 
symptomatology between the left knee condition during service 
and presently.  38 C.F.R. § 3.303(c).  With application of 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that the current left knee condition, which is 
described as tendinitis, began during active duty.  Thus 
service connection for a left knee disability is warranted.


ORDER

Service connection for bilateral shin splints is denied.

Service connection for a left knee disability is granted.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

